Citation Nr: 1443277	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-50 150	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (head injury).  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an upper respiratory disability, including sinusitis.  

4.  Entitlement to service connection for a lipoma (growth) at the left temple.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1976 to April 1979 with additional periods of active service with the Army Reserve.  

The matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO)  

In April 2010, a hearing was held before a Decision Review Officer.  In May 2011, a hearing was held before the undersigned Veterans Law Judge.  The transcripts of the hearings are included with the evidence of record.  

In July 2013, the Board remanded the case for further development, which has been completed.  

The claims of service connection for headaches, an upper respiratory disability, including sinusitis, and a lipoma (growth) at the left temple are REMANDED to the Agency of Original Jurisdiction.  


FINDING OF FACT

The Veteran does not have residuals of a traumatic brain injury or head injury.

CONCLUSION OF LAW

The criteria for service connection for residuals of a traumatic brain injury or head injury are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre adjudication VCAA notice by a letter dated in December 2008.  As for the timing and content of the VCAA notice, the document complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service treatment records, VA records, private records, and records of the Social Security Administration.

The Veteran was afforded a VA examination in July 2013.  As the examination report was based on the Veteran's history and provided sufficient detail so that the Board's review of the claim is a fully informed one, the VA examination and medical opinion are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.

To establish service connection, the evidence must show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).






Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show that in May 1989 during a period of ACDUTRA the Veteran was splashed with gasoline.  The Veteran asserts that he suffered a head injury during the incident when the nozzle of the gasoline hose struck him in the face.  

Immediately following the incident, the Veteran was evaluated at Womack Army Hospital for possible damage to his eyes.  He did not describe a head injury.  The subsequent line of duty determination makes no reference to a head injury.  There is no reference to a head injury at any other time during the Veteran's active military service. 
The Veteran has submitted two statements from fellow service members, attesting that they witnessed the Veteran being struck on the head with the nozzle of a gasoline hose.  One of the individuals stated that the Veteran had a bruised on the side of his head and that the Veteran had sustained a concussion.  

On VA examination in July 2013, after a review of the record and a neurological assessment, the VA examiner found that no residuals of traumatic brain injury or a head injury.  

Analysis

The service treatment records do not document a head injury, either as a result of the May 1989 gasoline incident or at any other point during the Veteran's active service.  After service, on VA examination in July 2013, the VA examiner found that the Veteran did not have residuals of traumatic brain injury or a head injury.   

The Veteran and his fellow servicemembers are competent to testify that the Veteran was struck on the side of the head with a gasoline nozzle.  However, the Veteran and witnesses are not competent to diagnose traumatic brain injury or residuals of a head injury as the diagnosis falls outside the realm of common knowledge of a lay person. 

It is the Veteran's evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has residuals of a traumatic brain injury or of a head injury, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 2225 (1992). 


ORDER

Service connection for residuals of a traumatic brain injury or of a head injury is denied.


REMAND

The evidence is insufficient to decide the claims of service connection for headaches, an upper respiratory disability, including sinusitis, and a left temple lipoma (growth) and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center in Columbia, South Carolina, since July 2012.   

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not that headaches or sinusitis or rhinitis is related to an episode of sinus headache in 1978 or the incident in May 1989 during a period of ACDUTRA, when the Veteran was splashed with gasoline or the development of a new and separate condition?

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not that the left temple lipoma removed in December 2009 was caused by the incident in May 1989 during a period of ACDUTRA, when the Veteran was splashed with gasoline and hit in the face with the nozzle of the gasoline hose. 


4.  After the development is completed, adjudicate the claims.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


